Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 08/15/22. Claims 1-11, 14-25 are pending in this application. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose: 
A method of manufacturing a semiconductor device, the method comprising:
forming a semiconductor layer comprising a device region of the semiconductor device, wherein a layer thickness of the semiconductor layer is at most 50 um;
forming a first metallization structure on a first surface of the semiconductor layer, the first metallization structure comprising a first copper region with a first thickness;
thinning a second surface of the semiconductor layer to expose a third surface, the second surface being opposite the first surface;
forming a second metallization structure on the third surface of the semiconductor layer, wherein the second metallization structure comprises a second copper region with a second thickness;
forming a peripheral device region of the semiconductor device between a central device region of the semiconductor device and a lateral outer surface of the semiconductor layer, wherein a lateral outer surface of the first metallization structure is within the central device region, and wherein a lateral outer surface of the second metallization structure is within the peripheral device region; [[and]]
forming an intermediate layer between the first metallization structure and the first surface of the semiconductor layer that is absent from the peripheral device region; and
forming a passivation layer covering only an end portion and a sidewall of the intermediate layer, as recited in claim 1. Claims 2-10 depend from claim 1 and are also allowable.
A method of manufacturing a semiconductor device, the method comprising:
forming a semiconductor layer comprising a device region of the semiconductor device, wherein a layer thickness of the semiconductor layer is at most 50 um;
forming a first metallization structure on a first surface of the semiconductor layer, the first metallization structure comprising a first copper region with a first thickness;
forming a second metallization structure on a second surface of the semiconductor layer, wherein the second metallization structure comprises a second copper region with a second thickness;
forming a peripheral device region of the semiconductor device between a central device region of the semiconductor device and a lateral outer surface of the semiconductor layer, wherein a lateral outer surface of the first metallization structure is within the central device region, and wherein a lateral outer surface of the second metallization structure is within the peripheral device region; [[and]]
forming a first intermediate layer between the first metallization structure and the first surface of the semiconductor layer that is absent from the peripheral device region; and
forming a passivation layer, wherein at least a portion of the passivation layer is formed between the first intermediate layer and the first metallization structure, as recited in claim 11. Claims 14 and 15 depend from claim 11 and are allowable.
Claims 16-25 were previously indicated to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Matoy (US 20160126197 A1)discloses A semiconductor device, comprising: a semiconductor chip having a first main surface and a second main surface; and a chip electrode disposed on the first main surface of the semiconductor chip, wherein the chip electrode comprises: a first metal layer comprising a first metal material selected from the group consisting of W, Cr, Ta, Ti and metal alloys of W, Cr, Ta, Ti; and a second metal layer comprising a second metal material selected from the group consisting of Cu and an alloy of Cu, wherein the first metal layer is arranged between the semiconductor chip and the second metal layer.
Edelstein (US 20170148740 A1) discloses a method for forming an integrated circuit comprising: patterning a substrate including a first contact hole in a first dielectric layer, wherein the contact hole includes sidewalls formed of the first dielectric layer and a bottom surface is in contact with a lower layer of the integrated circuit; depositing tungsten into the first contact hole forming a first tungsten via, the tungsten via having a bottom surface in contact with the lower layer and a top surface; patterning a second dielectric layer over a first portion of the first dielectric layer and a first portion of a top surface of the tungsten via, the patterning including an etch step which damages a second portion of the top surface of the first tungsten via, wherein the patterned second dielectric layer protects the first portion of the first dielectric layer and the first portion of a top surface of the tungsten via during the etch step, wherein the patterned second dielectric layer is for a metal wire layer; generating nitrogen ions from a nitrogen containing gas; and exposing the first dielectric layer, the second dielectric layer and the second portion of the tungsten via to the nitrogen containing gas to form a nitrided surface including a nitrogen enriched dielectric surface layer over the first dielectric layer and the second dielectric layer and a tungsten nitride repair layer over the second portion of the tungsten via which repairs the damage to the second portion of the tungsten via.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813